ORDER
PER CURIAM:
Robert Scurlock appeals the denial without an evidentiary hearing of his Rule 24.035 motion to vacate, set aside or correct judgment and sentence alleging that the court that took his guilty plea committed plain error by failing to personally inform him in open court of certain rights he was waiving by pleading guilty. We find no basis for believing that Mr. Scurlock’s guilty plea was unintelligent or involuntary. Because a published opinion would have no precedential value, we therefore affirm by this summary *545order, but have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).